UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-7152



JOHN HENRY JOHNSON,

                                                Petitioner - Appellant,

          versus


JOSEPH M. BROOKS, B.O.P., Warden,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-01-292-3)


Submitted:   October 4, 2001                 Decided:   October 12, 2001


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Henry Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Henry Johnson appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (1994) petition.   We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm substantially on the reasoning of

the district court.    Johnson v. Brooks, No. CA-01-292-3 (E.D. Va.

July 3, 2001).*   We grant the motion for leave to proceed in forma

pauperis.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       The claim under Apprendi v. New Jersey, 530 U.S. 466 (2000),
lacks merit because Johnson’s 220-month sentence is less than the
maximum sentence authorized under 21 U.S.C.A. § 841(b)(1)(C) (West
Supp. 2001). See United States v. Promise, 255 F.3d 150, 156 (4th
Cir. 2001) (en banc).


                                  2